 1   HARVEY P. SACKETT (72488)
 2

 3
     1055 Lincoln Avenue
 4   San Jose, California 95125-6011
     Telephone: (408) 295-7755
 5   Facsimile: (408) 295-7444
 6   /as
 7   Attorney for Plaintiff
 8

 9                                 UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11

12                                                    )
     KELLY CLAYTON O/B/O                              ) Case No. 2:18-cv-03097-AC
13   MARKELL MILES,                                   )
                                                      )
14            Plaintiff,                              )
                                                      )
15   v.                                               ) STIPULATION AND PROPOSED ORDER
16                                                    )
     ANDREW M. SAUL,
                                                      )
17   Commissioner of Social Security,                 )
                                                      )
18           Defendant.                               )
                                                      )
19

20          Plaintiff and Defendant, through their respective attorneys, hereby stipulate that

21   Plaintiff shall have a thirty (30) day extension of time until September 8, 2019, in which to e-file

22   her Motion for Summary Judgment. Defendant shall file any opposition, including cross-motion,

23   on or before October 8, 2019. This extension is necessitated due to Plaintiff’s counsel’s

24   schedule of administrative hearing and district court briefs due (seventeen opening briefs and

25   four reply briefs due). Plaintiff makes this request in good faith with no intention to unduly

26   delay the proceedings. Defendant has no objection and has stipulated to the requested relief.

27

28


                                                       1
     STIPULATION AND ORDER
 1   Dated: August 8, 2019   /s/HARVEY P. SACKETT
 2                           HARVEY P. SACKETT
                             Attorney for Plaintiff
 3                           KELLY CLAYTON O/B/O
                             MARKELL MILES
 4

 5
     Dated: August 8, 2019   /s/MICHAEL K. MARRIOTT
 6                           MICHAEL K. MARRIOTT
 7                           Special Assistant U.S. Attorney
                             Social Security Administration
 8
     IT IS ORDERED.
 9

10   Dated: August 8, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                2
     STIPULATION AND ORDER
